Citation Nr: 1603510	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-15 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on April, 17, 2013.

(The issue of entitlement to service connection for sleep apnea is the subject of a separate decision by the Board.)


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 decision of the Department of Veterans' Affairs (VA) Medical Center in Albany, New York.  In that decision, the VA Medical Center denied entitlement to payment or reimbursement for medical expenses incurred at New York Presbyterian Hospital-Columbia (Columbia) on April 17, 2013.

The Veteran requested a Board hearing on a May 2014 substantive appeal (VA Form 9).  He subsequently withdrew his hearing request in May 2015.

The Veteran submitted a July 2012 "Appointment of Individual as Claimant's Representative" form (VA Form 21-22a) appointing C.E.S. as his representative. However, this form was not signed by the appointed representative and was therefore invalid.  38 C.F.R. § 14.631(a).  The Board sent the Veteran a letter in November 2015 which notified him of this deficiency and his right to representation, requested that he clarify his choice of representation, and notified him that if a response was not received within 30 days his appeal would be adjudicated with the assumption that he wished to represent himself.  The Veteran responded that he wished to represent himself and he requested that the Board proceed with his appeal.  Hence, he is now unrepresented.  


FINDINGS OF FACT

1.  VA did not provide prior authorization for the medical services provided at New York Presbyterian Hospital - Columbia (Columbia) on April 17, 2013.

2.  The treatment received on April 17, 2013 was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

3.  At the time the medical services were furnished, the Veteran had coverage under Medicare. 



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on April 17, 2013 have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this case in that the facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to reimbursement of unauthorized medical expenses.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).  

Analysis

A veteran may be eligible for payment or reimbursement for medical services not previously authorized in accordance with 38 U.S.C.A. §§ 1725 or 1728.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Entitlement to payment or reimbursement of medical expenses incurred at a non VA facility under 38 U.S.C.A. § 1728 requires that: (a) the care and services rendered were for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part); and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veterans Millennium Health Care and Benefits Act (VMHCBA) also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. 
§ 1725 for emergency treatment for non service-connected disabilities in non-VA facilities is only allowed if all of the following criteria are met:  

(a)  The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;  
(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment; 

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h)  The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.  

As a preliminary matter in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); Smith v. Derwinski, 2 Vet. App. 378 (1992); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994). 

The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54.

In this case, the Veteran is seeking entitlement to payment or reimbursement from VA concerning medical expenses incurred for services rendered at Columbia on April 17, 2013.

A June 2012 letter from S. Eisig, D.D.S. reflects that the Veteran was diagnosed as having significant obstructive sleep apnea and that he was having difficulty tolerating CPAP treatment.  Dr. Eisig explained that several surgical procedures were necessary in order to treat the sleep apnea, including LeFort maxillary osteotomy to advance the maxilla, bilateral sagittal split osteotomies to advance the mandible, and genioplasty.  The Veteran contacted VA by telephone in March 2013 (see a March 2013 "Report of General Information" form (VA Form 21-0820)) and reported that he was scheduled to have major jaw surgery on April 17, 2013.

An operative note from Columbia dated on April 17, 2013 reveals that the Veteran underwent a two-piece Le Fort 1 maxillary osteotomy with alginate bone graft, bilateral mandibular sagittal split ramus osteotomies with rigid sensation.  This surgery was performed by Dr. Eisig.  In a May 2014 letter, Dr. Eisig explained that the maxillary and mandibular advancement performed on April 17, 2013 was done to correct the Veteran's obstructive sleep apnea.

Despite the fact that the Veteran contacted VA by telephone in March 2013 and reported that he was scheduled to have major jaw surgery on April 17, 2013, he has not reported, and the evidence does not otherwise indicate, that VA provided any authorization prior to his non-VA treatment on April 17, 2013.  Hence, the Board finds that VA did not give prior authorization for the Veteran's treatment at Columbia on April 17, 2013.

As for whether the Veteran is entitled to payment or reimbursement for the expenses incurred due to his unauthorized treatment under 38 U.S.C.A. § 1728, the Board is granting service connection for sleep apnea by way of a separate decision.  The letters from Dr. Eisig dated in June 2012 and May 2014 indicate that the surgery on April 17, 2013 was performed to treat the Veteran's sleep apnea.  Hence, the care and services rendered on that date appear to have been for a now adjudicated service-connected disability.  Nevertheless, the treatment at Columbia was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  Specifically, the surgery was performed to treat long-standing sleep apnea, was not necessary to treat any emergency, a delay of such surgery would not have presented any immediate hazard to the Veteran's life or health, and the Veteran had been aware of the planned surgery since at least March 20, 2013 (the date on which he contacted VA to provide notice of the surgery).

In light of the above, it is apparent that a prudent layperson who possesses an average knowledge of health and medicine would not have reasonably expected the absence of immediate medical attention on April 17, 2013 to result in placing the health of the Veteran in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part.  Hence, reimbursement for his private medical expenses under 38 U.S.C.A. § 1728  is not warranted.  38 U.S.C.A. § 1728; C.F.R. § 17.120.    

Even if it were assumed that the treatment received at Columbia on April 17, 2013 was not for a service-connected disability, the Veteran is also not entitled to payment or reimbursement under the VMHCBA pursuant to 38 U.S.C.A. § 1725.  Specifically, a February 2014 Health Insurance Claim Form submitted by Dr. Eisig for the services rendered on April 17, 2013 indicates that the Veteran had coverage under Medicare.  In order to be eligible for payment or reimbursement under the VMHCBA, the Veteran must meet all of the requirements listed in 38 C.F.R. 
§ 17.1002, as outlined above.  Regardless of any of the criteria under 38 C.F.R. 
§ 17.1002 that may be met in this case, the Veteran did not lack coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment that he received at Columbia in accordance with 38 C.F.R. § 17.1002(f).  Therefore, entitlement to payment or reimbursement under the VMHCBA is also not warranted. 

The Board has no authority to create exceptions, or to overturn or to disregard the very specific limitations on payment or reimbursement for the costs of unauthorized non-VA medical care.  38 U.S.C.A. § 7104(a) (West 2014); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey v. Brown, the United States Court of Appeals for Veterans Claims pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

As the disposition of this case is based on law and not the facts of this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
  
ORDER

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility on April 17, 2013 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


